Citation Nr: 1645684	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  06-21 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to cold exposure.  

2.  Entitlement to service connection for tinnitus, to include as due to service-connected hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent prior to December 03, 2009, and greater than 30 percent thereafter for bilateral hearing loss.  

4.  Entitlement to service connection for discoloration of both feet with residual paresthesia due to cold exposure.

5.  Entitlement to service connection for discoloration of the upper extremities due to cold exposure.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He passed away in June 2010.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Prior to the Veteran's death, the issues on appeal at that time were remanded for additional development in October 2009.  In September 2010, the Veteran's surviving spouse filed a VA Form 21-534, "Application for Dependence and indemnity Compensation and Accrued Benefits by a Surviving Spouse or Child."  The Veteran's surviving spouse was also found by the RO to have submitted a valid application for substitution of the Veteran's claims pending prior to his death pursuant to 38 U.S.C.A. § 5121A (West 2014).  See, eg., May 2011 letter from RO to appellant.  As such, the Veteran's surviving spouse is the appellant with respect to the matters on appeal and the manner the issues are stated on the title page reflects her status.  While she was not provided the opportunity to waive her right to precede as an accrued benefits claimant, she receives the greater benefit from proceeding as a substituted claim because a claim for accrued benefits must be adjudicated "based on evidence in the file at date of death," while eligible accrued-benefits beneficiaries substituted in the deceased claimants' underlying claims are afforded the ability to further develop the record, including via the Secretary's duty to assist.  Compare 38 U.S.C. § 5121 (a), with 38 U.S.C. § 5121A.

By a rating decision of December 2015, the RO granted a 100 percent rating for 
posttraumatic stress disorder as well as a total disability rating based upon individual unemployability, made effective from July 1, 2003, the date of the 

original claim.  This determination is considered a full grant of the benefits sought.  Additionally, the rating assigned to the service-connected hearing loss was increased from 20 percent to 30 percent disabling, effective December 3, 2009, the date of a VA examination that showed an increase in hearing loss.  This is not considered to be a full grant of the benefit sought and it, along with the remaining 4 issues listed on the Title Page were remanded by the Board in November 2015 and have been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1.  The claim of entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to cold exposure was granted by RO decision of December 22, 2015.  

2.  Tinnitus did not have onset during the Veteran's service, did not manifest to a compensable degree within one year of such service, and is not otherwise etiologically related to such service. 

3.  From April 17, 2006, the Veteran had no worse than Level VI hearing in the right ear, and no worse than Level VII hearing in the left ear.  

4.  The Veteran did not have residuals of frostbite of the feet with residual paresthesia.  

5.  The Veteran did not have residuals of frostbite of the upper extremities.



CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal regarding the issue of entitlement to service connection for arteriosclerotic heart disease have been met.  38 U.S.C.A. 
§ 7105 (West 2014).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 101 (21)-(24), 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for an initial rating greater than 20 percent prior to April 17, 2006, and greater that 30 percent thereafter for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

4.  The criteria for service connection for discoloration of both feet with residual paresthesia due to cold exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015). 

5.  The criteria for service connection for discoloration of the upper extremities due to cold exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Arteriosclerotic Heart Disease

In a December 2015 rating decision, the RO granted entitlement service connection for arteriosclerotic heart disease, effective July 17, 2003.  As such, the benefit sought has been granted in full; the Veteran's appeal has been satisfied and there remains no issue in controversy.



The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). In light of the Veteran's full grant of benefits, there remains no allegation of error of fact or law for appellate consideration. Therefore, the appeal regarding the issue of entitlement service connection for arteriosclerotic heart disease is dismissed.

Notice and Duty to Assist Compliance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  According to the record, the Veteran was provided with adequate notice regarding his claim of service connection for tinnitus claim in letters of September 2004 and January 2010, and in letters of September 2003 and January 2010 for his claims regarding discoloration of the feet and hands.  Compliant notice was provided to the Veteran in a letter of January 2010 regarding an increased rating for the service-connected hearing loss.  

Regarding the duty to assist, the RO has obtained the Veteran's available service treatment records, a part of his military personnel record, VA treatment records, VA examination, private treatment records, the deck log book of the USS Oriskany, and lay statements in support of the Veteran's claim; all such records have been associated with the claims file.  Social security records were requested but unavailable as that agency indicated the records had been destroyed.  The Appellant was asked for any additional information or evidence, and she indicated that she had none to submit.  A VA audio examination was conducted in November 2004.  Following the Board remand of October 2009, another VA audio examination was obtained in December 2009.  The Board finds that the resulting examination report with opinion is adequate for the purpose of determining entitlement to service connection for tinnitus.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and performed an appropriate examination.  The examination report describes the basis 

for the findings made.  For these reasons, the Board concludes that the VA examination report of record in this case provides adequate bases for a decision on the Veteran's service connection claim.

Regarding the adequacy of the audio examination for the purpose of rating the service-connected hearing loss, the examination reports are adequate to evaluate his hearing loss disability and the severity of his symptoms.  Specifically, the examiners performed audiological evaluations of the Veteran, identified his hearing symptoms and provided assessments of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).

The Veteran was provided a compensation and pension examination with cold injury protocol in December 2009, and upon review, this examination is also adequate for the purpose of determining entitlement to service connection for discoloration of the upper extremities and feet.  The examiner elicited from the Veteran his history of complaints and symptoms and performed an appropriate examination.  The examination report describes the basis for the findings related to the upper extremities and feet.  

Given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required regarding the Veteran's claim of entitlement to service connection for tinnitus.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).  Indeed, after a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue decided herein have been obtained and associated with the Veteran's claims file.



Service connection for Tinnitus 

The Veteran contends that he has tinnitus related to his active duty, to include as due to in-service acoustic trauma experienced during the Korean Conflict.  He reported that during service in the Army, he worked for 2 years in anti-aircraft artillery as a squad leader.  He specifically noted he had been exposed to the sounds of anti-aircraft 240mm artillery shells.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 

451 F.3d 1331, 1335   (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical 

condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic disease of the nervous system such as sensorineural hearing loss and tinnitus as well as arteriosclerosis and cardiovascular renal disease to include hypertension, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

The existence of a present disability, tinnitus in this case, is established.  See VA examination of November 2004.  The requirement of an in-service incurrence or 

aggravation of a disease or injury is established via the Veteran's claims that his hearing was affected by his exposure to inservice acoustic trauma.  His exposure to acoustic trauma is supported by military paperwork that indicates he was an artillery squad leader during the Korean Conflict, and the second element of service connection is established.  

The final requirement of service connection requires a showing of a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The evidence includes but is not limited to two VA examination reports which provide a discussion of a possible nexus to service.  

The record contains a report of medical examination conducted at the time of the Veteran's separation from service.  When examined in March 1955, there was no report of tinnitus and the ears were found to be normal.  

When examined by VA in November 2004, the Veteran accurately reported his military noise exposure and pertinent service history.  It was also recorded that the Veteran worked in construction running a front-end loader, at a lumber mill as a forklift operator, and that he also worked at a textile mill as a heavy equipment operator.  With regard to tinnitus, the Veteran stated that it had begun about three to four years prior to the examination.  Following additional discussion with the Veteran about other noise exposure, family history, and following the administration of hearing tests, the examiner concluded that tinnitus was not related to service, and associated this opinion with the fact that tinnitus had started three years prior to the examination.  The examiner stated it was "therefore, not felt to be caused by his military related noise exposure."  No further information regarding the basis of this conclusion was offered.  

The Board did and continues to find this explanation for a negative nexus between tinnitus and service to be inadequate because the examiner failed to opine whether 


the Veteran's tinnitus was secondary to his service-connected hearing loss.  As a result, another VA examination for tinnitus was ordered to determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's tinnitus had its onset during service, or is proximately due to or aggravated by his service-connected hearing loss.  See BVA Remand of October 2009.  

When examined by VA in December 2009, the Veteran's history was reviewed.  It was recorded that the Veteran had reported the onset of tinnitus was in 2000.  Following a review of the Veteran's C-file and the Veteran's history, the examiner found it significant that the Veteran had not reported that he experienced tinnitus in service, and instead claimed it started in 2000.  She also made note of the Veteran's separation of service in 1955, 45 years prior to his first complaints of tinnitus.  She noted his exposure to various noise whilst working in the private sector and found that for these reasons, tinnitus was not related to military service or to the [service-connected] hearing loss.   

The Veteran is not entitled to a grant of service connection on the basis of a presumption that tinnitus started in service as tinnitus was not diagnosed within the first year of service discharge, and was first complained of and diagnosed many years after service.  Additionally, the record shows that the Veteran never claimed to have experienced tinnitus in service, or for many years afterwards, and service connection cannot be granted on the basis of continuity of symptomatology.  

The Veteran has never claimed that his service connected disabilities aggravated tinnitus, and the evidence does not lead to such a connection.  The question was put to the December 2009 examiner who concluded that tinnitus was not directly caused by service and based her opinion the fact that it had started 45 years after service discharge.  That information coupled with the Veteran's exposure to various noises in the private sector lead to her conclusion that tinnitus was not related to the service-connected hearing loss.  

To the extent the Veteran asserted that his tinnitus was related to his service, it is acknowledged that he was competent to report that he had tinnitus.  He was also 

competent to report that he has had symptoms since service, yet his did not and reported that tinnitus started about 45 years after service.  

As such, while the Board has considered the Veteran's lay assertions of a connection between tinnitus and service, the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough examination of the Veteran and consideration of his medical history.  Moreover, the lay evidence is consistent with the available service treatment record-which documents the findings of his separation examination.  There is no indication, in the record that the Veteran, the Appellant, or the representative is an audiologist or has received any special training or has any medical expertise in the interpretation of audiological results.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this argument does not outweigh the specific findings of the VA audiologist. 

In short, the credible and probative evidence establishes that the tinnitus did not manifest during service or within one year of separation, or was otherwise related to service or service-connected hearing loss.  The preponderance of the evidence is against the claim of service connection for tinnitus and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).

Service Connection for Discoloration of the Feet with Residual Paresthesia Due to Cold Exposure, and Service Connection for Discoloration of the Upper Extremities Due to Cold Exposure

The Veteran essentially claimed that the discoloration of his feet with residual paresthesias, and the discoloration of his upper extremities were the result of exposure to cold weather in Korea.  He stated that his hands and feet were frozen in the 35-degrees below zero cold conditions.  He recalled that he was cared for, but no other details were provided.  His complaints upon VA examination in December 2009 include blackened toenails that fell off regularly, discolored feet, with "shakes in the hands."  A service separation examination of March 1955 shows that the Veteran's feet and upper extremities were normal.  


Following VA examination of the feet in December 2009 that included X-rays, the diagnoses included degenerative joint disease of the right and left foot.  The examiner determined that it was less likely as not that the discoloration of the feet with residual paresthesias and discoloration of the upper extremities were due to cold exposure.  The examiner noted the evidence of cold exposure in the Veteran's record, but stated that the discoloration of the feet was consistent with age spots.  The examiner also based his opinion, in part, based upon the Veteran's denial of any paresthesias of the feet.  He instead complained of burning of the feet only and the examiner noted that this was consistent with age-related changes.  

Regarding his upper extremities, it was noted that the Veteran had loss of use of his left upper extremity due to a 2003 stroke, and the Veteran complained of residual "shakes in his hands."  Following examination of the upper extremities, the examiner diagnosed discoloration of bilateral upper extremities secondary to easy bruising caused by Coumadin therapy.  The examiner indicated that the discoloration of the upper extremities was less likely than not due to cold exposure.  

Based upon the above evidence, the Board finds that the Veteran, while exposed to cold weather in service and likely had frostbite, did not have residuals of cold injuries manifested by discoloration of the upper extremities, but rather had discoloration of the hands due to the use of Coumadin.  Additionally, the Board finds that the Veteran did not have paresthesias of the feet, but instead had burning of the feet and that his complaints were due to age related changes (degenerative joint disease of the feet).  

Here, while the Veteran and the Appellant are deemed competent to describe the manifestations of his upper extremity and foot disabilities and to describe his in-service frostbite injury, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). In this regard, the diagnosis of foot and upper extremity disabilities requires the interpretation of results found on physical examination and knowledge of the internal physical processes. There is no indication that the Veteran, the Appellant, or the representative possessed the requisite medical knowledge to perform such an examination or interpret its results. Furthermore, only conclusory statements regarding the relationship between his in-service frostbite injury and his upper extremity disabilities have been offered.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms as well as the current nature of his medical health and described how it related to his upper extremities and to his feet.  Therefore, the Board accords greater probative weight to the VA examiners' opinions.

Therefore, the Board finds that the Veteran's claimed residuals of frostbite to the feet and upper extremities is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service frostbite injury.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of frostbite of the feet and upper extremities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss-an Initial Rating in Excess of 20 Percent Prior to December 03, 2009, and Greater Than 30 Percent Thereafter  

Service connection for hearing loss was established by a rating decision of February 2005.  A 20 percent evaluation was assigned from July 17, 2003, the date that the Veteran's claim was received by VA.  During the pendency of this appeal, and by rating decision of December 2015, this rating was increased to 30 percent, from 

December 3, 2009, the date VA determined was the date of the first medical evidence that showed an increase in disability.  

The increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, and thus, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  As such, as there is no indication that the appeal has been withdrawn, the Board will adjudicate the claim as staged rating.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 
C.F.R. § 4.1 (2015).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  


All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.

Under 38 C.F.R. §§ 4.85 , the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86 (a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified 

frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.

The provisions of 38 C.F.R. § 4.86 (b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

This information along with the referenced tables was sent to the Veteran in May 2006.   

The evidence for the rating period on appeal consists of statements of the Veteran, VA and private treatment records performed since the date of his initial claim in July 2003.  Several entries during this period show that the Veteran's hearing aids were routinely checked.  There are three records that appear to possibly contain the necessary puretone threshold and speech discrimination data necessary for a proper evaluation of the Veteran's disability. 

On VA examination in November 2004, audiometric testing yielded the following results (using the Maryland CNC word list):  Puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz) were measured at 30, 55, 70 and 70 with the average hearing threshold of 56 for the right ear.  Puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz) were measured at 35, 60, 65, and 65 with the average hearing threshold of 56 for the left ear.  The controlled speech discrimination tests (Maryland CNC) for the right ear was 74 and 63 was recorded for the left ear.  When these findings are applied to 38 C.F.R. § 4.85, Table VI, the numeric 



designation of impaired hearing for the right ear is V and VI for the left ear.  The application of the numeric designations from this test to Table VII yields a 20 percent rating.  

On VA examination in December 2009, audiometric testing yielded the following results (using the Maryland CNC word list):  Puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz) were measured at 35, 60, 70 and 70 with the average hearing threshold of 59 for the right ear.  Puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz) were measured at 40, 60, 60, and 65 with the average hearing threshold of 56 for the left ear.  The controlled speech discrimination tests (Maryland CNC) for the right ear was 64 and 64 was recorded for the left ear.  When these findings are applied to 38 C.F.R. § 4.85, Table VI, the numeric designation of impaired hearing for the right ear is VI and VI for the left ear.  The application of the numeric designations from this test to Table VII yields a 30 percent rating.  

The record also contains the results of a private audiometric study conducted in April 2006.  This evaluation revealed puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz) at 35, 60, 75, and 80 with the average hearing threshold of 62 for the right ear and 55, 75, 75, and 80 with the average hearing threshold of 71 for the left ear.  No speech discrimination or word recognition scores were recorded.  There is no indication that the test was performed according to VA regulations that require an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, as it is not clear that the Maryland CNC speech discrimination test was utilized, such evaluations results are not valid for rating purposes.

In this regard, the Court has held that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  See Savage v. Shinseki, 

24 Vet. App. 259 (2011).  However, in the instant case, the Board will afford the Veteran reasonable doubt and finds it as likely as not that the April 2006 private audiologist utilized the Maryland CNC test as such audiometric findings are consistent with the remainder of the evidence of record, to include the contemporaneous December 2009 VA examination.  Furthermore, when the speech discrimination scores from the December 2009 audio examination are applied to those figures, the result would indicate level VI on the right side and VII on the left side.  These finding, when applied to Table VII, result in a hearing loss of 30 percent.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings under Fenderson are appropriate for the Veteran's service-connected bilateral hearing loss, and finds that staged rating is warranted for this disability and that a 30 percent rating for the service-connected hearing loss is warranted from April 17, 2006, the date the private audiogram which showed an increase in the Veteran's hearing loss.  

To the extent that the Veteran, Appellant, and the representative contend that the Veteran's hearing loss was more severe than currently evaluated, the Board observes that they, while competent to report symptoms such as difficulty understanding speech, particularly in noisy environments, are not competent to report that his hearing acuity was of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).



Extra schedular Consideration 

During the examination conducted by VA in November 2004, the Veteran complained that he experience difficulty [hearing] in multi-speaker environments or in noisy situations.  He was frequently seen by VA on an outpatient basis for attention to his hearing aids.  In April 2006, A. Karsan, MD stated that the Veteran was totally incapacitated by illnesses other than hearing loss which was not mentioned.  When examined in December 2009, it was noted that the Veteran had difficulty understanding speech on the telephone when it was quiet and with background noise.  It was noted that hearing aids were issued (anew) by VA in April 2009, and the examiner opined that the Veteran's understanding of speech on the telephone should improve when worn.  It was also presumed that he would likely experience difficulty understanding speech in background noise even with hearing aids.  

Based upon the above evidence, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the 

rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Veteran indicated that he had difficulty hearing in noisy situations and on the telephone.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VII were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  Hearing aids were issued and were somewhat effective in the improvement of the Veteran's hearing loss.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these 

revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to this specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  A 100 percent disability rating as well as a total rating based upon individual unemployability was awarded from July 17, 2003.  

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's 

disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id., Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to cold exposure is dismissed.

Entitlement to service connection for tinnitus, to include as due to service connected hearing loss is denied.

Entitlement to an initial rating in excess of 20 percent prior to April 17, 2006, 03, 2009, is denied; a 30 percent rating but no more from April 17, 2006, is granted.  

Entitlement to service connection for discoloration of both feet with residual paresthesia due to cold exposure is denied.

Entitlement to service connection for discoloration of the upper extremities due to cold exposure is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


